DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2017/095650 submitted on August 2nd, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 30th, 2019; June 24th, 2020; November 11th, 2020; and August 5th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed i.e. (“D2D COMMUNICATION WITH OVERLAPPING RESOURCE POOLS”). 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “and/or” in line 2. For clarity and consistency, it is suggested to use of word(s) instead of a mathematical operator “/”. Appropriate correction is required.

Claim Rejections - 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “at least one of the following information of the different types of terminal devices is different...” in lines 6-8. 
	It is unclear if the limitation is referring to “a terminal device” of a plurality of terminal devices with different types of information. There is insufficient antecedent basis for this limitation in the claim. 
	Claims 6 and 18 recite a similar limitation. 
	Claims 2, 4, 7, 12 and 19 recite “a communication protocol of a version of Release-14” or “... of a version of Release-15”.
	It is unclear which issue, release, or version of the third generation partnership project (3GPP) standard is being claimed. In other words, it is unclear whether the application is claiming a past, present, or future issue/release/version of 3GPP “Release-14” or “Release-15” standard. The specification paragraphs [74, 76, 87, 92, 107, 110, 114 ....] also broadly recite the same term, without specifying any specific issue/release/version. It is known in the art that, there are different versions of 3GPP “Release-14” or “Release-15” standard (e.g. TR 21.914 Version 0.8.0; (2017-09-29)}.
	Claim(s) 2-5, 7-17, 19 and 20 are also being rejected for being dependent on a rejected base claim or for disclosing the same limitations as claims set forth above.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. §102(a)(2) as being anticipated by Xu et al. (US 2020/0059896 A1; also see machine translation of CN 2016/10959023.4) hereinafter “Xu” and machine translation ’023.4.

Regarding Claim 18,
	Xu discloses a network device [see fig. 11, pg. 10, ¶220, lines 1-3, a radio access network device “20”; also see machine translation ’023.4; pg. 21, line 5, a radio access network device “20”], comprising: 
	a processor [see fig. 11, pgs. 10-11, ¶228, lines 1-4, a determining unit “21”; also see machine translation ’023.4; pg. 21, line 5, a determining unit “21”], a transceiver and a memory [see fig. 11, pgs. 10-11, ¶228, lines 1-4, a transmitting unit “22” and system memory; also see machine translation ’023.4; pg. 21, line 5, a sending unit “22” and system memory], wherein the processor [see fig. 11, pgs. 10-11, ¶228, lines 1-4, the determining unit “21”; also see machine translation ’023.4; pg. 21, line 5, the determining unit “21”], the transceiver and the memory communicate with each other [see fig. 11, pgs. 10-11, ¶228, lines 1-4, the transmitting unit “22” and the system memory connected via a bus; also see machine translation ’023.4; pg. 21, line 5, the sending unit “22” and system memory connected via a bus], the memory is configured to store instructions [see fig. 11, pgs. 10-11, ¶228, lines 1-4, the system memory storing program data; also see machine translation ’023.4; pg. 21, line 5, the system memory storing program data], and the processor is configured to execute the instructions stored by the memory [see fig. 11, pgs. 10-11, ¶228, lines 1-4, the determining unit “21” determining data stored in the system memory; also see machine translation ’023.4; pg. 21, line 5, the determining unit “21” determining data stored in the system memory]; 
	the processor is configured to determine a plurality of resource pools [see fig. 4: Step “401”, pg. 6, ¶107 lines 1-4; pgs. 10-11, ¶228, lines 1-4, the determining unit “21” determines an exceptional resource pool and a selection manner of selecting a communication resource from the exceptional resource pool; also see machine translation ’023.4; fig. 4: Step “401”, pg. 12; Example “2”; pg. 21, line 5, the determining unit “21” determines an exceptional resource pool and a selection manner of selecting a communication resource from the exceptional resource pool], wherein different resource pools in the plurality of resource pools are used for data transmission by different types of terminal devices [see pg. 6, ¶107 lines 6-13, if priorities of multiple UEs for selecting the resource for D2D transmission are different, UEs with higher priorities preferentially occupy resources, and UEs with lower priorities re-select resources; also see machine translation ’023.4; pg. 12, lines 6-18, if priorities of multiple UEs for selecting the resource for D2D transmission are different, UEs with higher priorities preferentially occupy resources, and UEs with lower priorities re-select resources], respectively [see pg. 6, ¶107 lines 6-13, otherwise the UEs occupy resources by using a random probability manner or simultaneously re-selecting resources; also see machine translation ’023.4; pg. 12, lines 6-18, otherwise the UEs occupy resources by using a random probability manner or simultaneously re-selecting resources], and the following information of the different types of terminal devices is different [see pg. 6, ¶107 lines 6-13, the priorities of multiple UEs for selecting the resource are different; also see machine translation ’023.4; pg. 12, lines 6-18, the priorities of multiple UEs for selecting the resource are different]: 
	whether or not there is a sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool]; and 
	the transceiver is configured to transmit indication information to a terminal device [see fig. 4: Step “402”, pg. 7, ¶124 lines 1-3, transmit communication resource selection indication information and the selection manner to a terminal; also see machine translation ’023.4; fig. 4: Step “402”, pg. 13, Example “2”; pg. 21, line 5, transmit communication resource selection indication information and the selection manner to a terminal], wherein the indication information is used for indicating the plurality of resource pools [see fig. 4: Step “402”, pg. 7, ¶124 lines 1-3, the communication resource selection indication information includes the exceptional resource pool; also see machine translation ’023.4; fig. 4: Step “402”, pg. 13, Example “2”; pg. 21, line 5, the communication resource selection indication information includes the exceptional resource pool].

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Khoryaev et al. (US 2016/0135239 A1) hereinafter “Khoryaev” in view of “Xu” and machine translation ’023.4.

Regarding Claims 1 and 6,
	Khoryaev discloses a terminal device [see fig. 2, pg. 3, ¶24 lines 1-20, a communication device “200” (e.g., an UE)], comprising: 
[see fig. 2, pg. 3, ¶24 lines 1-20, a processing circuitry “206”], a transceiver and a memory [see fig. 2, pg. 3, ¶24 lines 1-20, one or more antennas “201” and a memory “208”], wherein the processor [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206”], the transceiver and the memory communicate with each other [see fig. 2, pg. 3, ¶24 lines 1-20, the one or more antennas “201” are electrically connected to the memory “208”], the memory is configured to store instructions [see fig. 2, pg. 3, ¶24 lines 1-20, the memory “208” storing program information], and the processor is configured to execute the instructions stored by the memory [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” performing operations with the information stored in the memory “208”]; 
	the processor is configured to determine a resource pool for data transmission from a plurality of resource pools [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission], according to a transmission mode used by the terminal device [see fig. 7: Step “704”, pg. 6, ¶51 lines 5-11, based on pool usage index, pool priorities, traffic or UE characteristics in response to the UE receiving an indication from the eNB for D2D transmission], wherein different resource pools in the plurality of resource pools are used for data transmission by different types of terminal devices [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, the UE receives an indication of an allocation of D2D transmission resources of a D2D transmission resource pool of the same or different type], and the following information of the different types of terminal devices is different [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, the plurality of overlapping D2D transmission resource pools, received by the UE, of the same or different type includes]: 
	a transmission mode in use [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, a plurality of overlapping D2D transmission resource pools]; 
	the transceiver is configured to perform data transmission using a time-frequency resource in the resource pool [see fig. 7: Step “706”, pg. 6, ¶52 lines 1-4, the UE transmits the appropriate D2D signal to another UE using the allocated resource pool; the D2D signal is a discovery signal, an SA signal or data for the other UE].
	Khoryaev does not explicitly teach whether the terminal device has “a sensing capability”.
	However Xu discloses whether the terminal device has a sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include whether the terminal device has “a sensing capability” as taught by Xu in the system of Khoryaev for providing an information network platform that can be used for extracting and sharing information, managing and controlling vehicles, and providing vehicles with comprehensive services [see Xu, pg. 3, ¶54 lines 8-11].

Regarding Claims 2 and 7,
	Khoryaev discloses the terminal device according to claim 6 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)], wherein if the terminal device supports a communication protocol of a version of Release-14 and does not support a communication protocol of a version of Release 15 [see pg. 3, ¶29 lines 1-16, when the cellular device or UE “200” operates as part of a 3rd Generation Partnership Project (3GPP) ... LTE communication network, an LTE-Advanced communication network, a fifth generation (5G) or later LTE communication network], the processor is configured to [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” is implemented to]: 
	determine that the resource pool is a first resource pool if the terminal device uses a second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission]; 
	determine that the resource pool is a second resource pool if the terminal device uses the second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission], wherein the second resource pool does not overlap the first resource pool [see fig. 7: Step “704”, pg. 6, ¶51 lines 5-11, in response to the UE receiving an indication from the eNB that does not contain overlapping resource pool allocations for D2D transmission]; and 
	determine that the resource pool is a third resource pool if the terminal device uses a first transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission], wherein the third resource pool does not overlap the first resource pool [see pg. 6, ¶44 lines 6-10, Type 2B discovery pools do not overlap in both time and frequency], and the third resource pool does not overlap the second resource pool [see pg. 6, ¶44 lines 6-10, Type 2B and Type 1 Discovery pools do not overlap in both time and frequency].
	Khoryaev does not explicitly teach whether the terminal device has “a sensing capability”.
	However Xu discloses whether the terminal device has a sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include whether the terminal device has “a sensing capability” as taught by Xu in the system of Khoryaev for the same motivation as set forth in claim 6.

Regarding Claims 3 and 9,
	Khoryaev discloses the terminal device according to claim 8 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)], wherein, if the terminal device supports the communication protocol of the version of Release-15 [see pg. 3, ¶29 lines 1-16, when the cellular device or UE “200” operates as part of a 3rd Generation Partnership Project (3GPP) ... LTE communication network, an LTE-Advanced communication network, a fifth generation (5G) or later LTE communication network], the processor is configured to [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” is implemented to]: 
	determine that the resource pool is the first resource pool if the terminal device uses the second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission]; and 
	determine that the resource pool is a fourth resource pool if the terminal device uses the first transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission] or if the terminal device uses the second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 5-11, based on pool usage index, pool priorities, traffic or UE characteristics], wherein the fourth resource pool does not overlap the first resource pool [see fig. 7: Step “704”, pg. 6, ¶51 lines 5-11, in response to the UE receiving an indication from the eNB that does not contain overlapping resource pool allocations for D2D transmission].
	Khoryaev does not explicitly teach whether the terminal device has “a sensing capability”.
	However Xu discloses whether the terminal device has a sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include whether the terminal device has “a sensing capability” as taught by Xu in the system of Khoryaev for the same motivation as set forth in claim 6.

Regarding Claims 4 and 12,
	The combined system of Khoryaev and Xu discloses the terminal device according to claim 6 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)].
[see pg. 3, ¶29 lines 1-16, when the cellular device or UE “200” operates as part of a 3rd Generation Partnership Project (3GPP) ... LTE communication network, an LTE-Advanced communication network, a fifth generation (5G) or later LTE communication network], the processor is configured to [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” is implemented to]: 
	determine that the resource pool is a fifth resource pool if the terminal device uses a second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission]; and 
	determine that the resource pool is a sixth resource pool if the terminal device uses a first transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission], wherein the sixth resource pool does not overlap the fifth resource pool [see pg. 6, ¶44 lines 6-10, Type 2B discovery pools do not overlap in both time and frequency].
	
Regarding Claims 5 and 14,
	Khoryaev discloses the terminal device according to claim 12 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)], wherein, if the terminal device supports the communication protocol of the version of Release-15 [see pg. 3, ¶29 lines 1-16, when the cellular device or UE “200” operates as part of a 3rd Generation Partnership Project (3GPP) ... LTE communication network, an LTE-Advanced communication network, a fifth generation (5G) or later LTE communication network], the processor is configured to [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” is implemented to]: 
[see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission]; 
	determine that the resource pool is a seventh resource pool if the terminal device uses the first transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission], wherein the seventh resource pool does not overlap the fifth resource pool [see fig. 7: Step “704”, pg. 6, ¶51 lines 5-11, in response to the UE receiving an indication from the eNB that does not contain overlapping resource pool allocations for D2D transmission]; and 
	determine that the resource pool is an eighth resource pool if the terminal device uses the second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission].
	Khoryaev does not explicitly teach whether the terminal device has “a sensing capability”.
	However Xu discloses whether the terminal device has a sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool].


Regarding Claim 8,
	Khoryaev discloses the terminal device according to claim 7 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)], wherein the first resource pool comprises a first sub-resource pool and a second sub-resource pool, the processor is configured to [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” is implemented to]: 
	determine that the resource pool is the first sub-resource pool in the first resource pool if the terminal device uses the second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission].
	Khoryaev does not explicitly teach whether the terminal device has “a sensing capability”.
	However Xu discloses whether the terminal device has a sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool].


Regarding Claim 10,
	Khoryaev discloses the terminal device according to claim 9 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)], wherein the processor is configured to [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” is implemented to]: 
	determine that the resource pool is the second sub-resource pool in the first resource pool if the terminal device uses the second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission].
	Khoryaev does not explicitly teach whether the terminal device has “a sensing capability”.
	However Xu discloses whether the terminal device has a sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include whether the terminal device has “a sensing 

Regarding Claim 11,
	The combined system of Khoryaev and Xu discloses the terminal device according to claim 9 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)].
	Khoryaev further discloses wherein the fourth resource pool comprises the second resource pool [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, the plurality of overlapping D2D transmission resource pools, received by the UE, are of the same or different type].

Regarding Claim 13,
	The combined system of Khoryaev and Xu discloses the terminal device according to claim 12 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)].
	Khoryaev further discloses wherein the fifth resource pool comprises a third sub-resource pool and a fourth sub-resource pool [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, the plurality of overlapping D2D transmission resource pools, received by the UE, are of the same or different type], the processor is configured to [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” is implemented to]: 
	determine that the resource pool is the third sub-resource pool in the fifth resource pool if the terminal device uses the second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission].

Regarding Claim 15,
	Khoryaev discloses the terminal device according to claim 14 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)], wherein the processor is configured to [see fig. 2, pg. 3, ¶24 lines 1-20, the processing circuitry “206” is implemented to]: 
	determine that the resource pool is the fourth sub-resource pool in the fifth resource pool if the terminal device uses the second transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, determine which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission].
	Khoryaev does not explicitly teach whether the terminal device has “a sensing capability”.
	However Xu discloses whether the terminal device has a sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include whether the terminal device has “a sensing capability” as taught by Xu in the system of Khoryaev for the same motivation as set forth in claim 6.

Regarding Claim 16,
	The combined system of Khoryaev and Xu discloses the terminal device according to claim 12 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)]. 	Khoryaev further discloses wherein the seventh resource pool comprises the sixth resource pool [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, the plurality of overlapping D2D transmission resource pools, received by the UE, are of the same or different type].

Regarding Claim 17,
	The combined system of Khoryaev and Xu discloses the terminal device according to claim 12 [see fig. 2, pg. 3, ¶24 lines 1-20, the communication device “200” (e.g., an UE)].
	Khoryaev further discloses wherein the eighth resource pool comprises the following resource pools [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, the D2D transmission resource pools, received by the UE]: 
	the fifth resource pool [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, are overlapping D2D transmission resource pools, of the same or different type].

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over “Xu” and machine translation ’023.4 in view of “Khoryaev”.


Regarding Claim 19,
	Xu discloses the network device according to claim 18  [see fig. 11, pg. 10, ¶220, lines 1-3, a radio access network device “20”; also see machine translation ’023.4; pg. 21, line 5, a radio access network device “20”], wherein the plurality of resource pools comprise a first resource pool [see pg. 5, ¶87, lines 1-7, a resource pool of communication resources; also see machine translation ’023.4; pg. 8, lines 12-26, a resource pool of communication resources], a second resource pool [see pg. 5, ¶87, lines 1-7, a resource pool of communication resources; also see machine translation ’023.4; pg. 8, lines 12-26, a resource pool of communication resources], a third resource pool and a fourth resource pool [see pg. 5, ¶87, lines 1-7, a resource pool of communication resources; also see machine translation ’023.4; pg. 8, lines 12-26, a resource pool of communication resources];
	the second resource pool [see pg. 5, ¶87, lines 1-7, a resource pool of communication resources; also see machine translation ’023.4; pg. 8, lines 12-26, a resource pool of communication resources] is used for data transmission by a terminal device [see pg. 6, ¶107 lines 6-13, if priorities of multiple UEs for selecting the resource for D2D transmission are different, UEs with higher priorities preferentially occupy resources, and UEs with lower priorities re-select resources; also see machine translation ’023.4; pg. 12, lines 6-18, if priorities of multiple UEs for selecting the resource are different, UEs with higher priorities preferentially occupy resources, and UEs with lower priorities re-select resources] of the following type: 
	a terminal device that uses a second transmission mode and does not have the sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool]; 
	a terminal device that uses the second transmission mode and has the sensing capability [see pg. 6, ¶103 lines 1-9, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool; also see machine translation ’023.4; pg. 12, lines 19-34, If a P-UE has the PC5 reception capability, the P-UE senses (pre-senses or partially senses) the communication resources in the exceptional resource pool and selects the corresponding communication resource; otherwise the P-UE randomly selects the communication resource in the exceptional resource pool];
	Xu does not explicitly teach wherein the first resource pool, the second resource pool and the third resource pool “do not overlap each other”, and the fourth resource pool “does not overlap” the first resource pool, “wherein the first resource pool is used for data transmission by a terminal device of the following type: the second resource pool is used for data transmission by a terminal device of the following type: a terminal device that supports “a version of Release-14, does not support a version of Release-15”, the third resource pool is used for data transmission by a terminal device of the following type: a terminal device that supports “the version of Release-14, does not support the version of Release-15 and uses a first transmission mode; and the fourth resource pool is used for data transmission by a terminal device of the following type: a terminal device that supports “the version of Release-15 and uses the first transmission mode”.
	However Khoryaev discloses wherein the first resource pool [see pg. 4, ¶35 lines 1-6, a resource pool of communication resources], the second resource pool and the third resource pool [see pg. 4, ¶35 lines 1-6, the resource pool(s) of communication resources] do not overlap each other [see pg. 6, ¶44 lines 6-10, Type 2B discovery pools do not overlap in both time and frequency], and the fourth resource pool [see pg. 4, ¶35 lines 1-6, a resource pool of communication resources] does not overlap the first resource pool [see pg. 6, ¶44 lines 6-10, Type 2B discovery pools do not overlap in both time and frequency], wherein the first resource pool [see pg. 4, ¶35 lines 1-6, the resource pool of communication resources] is [see fig. 7: Step “702”, pg. 6, ¶50 lines 5-10, is used by the UE for receiving an indication of an allocation of D2D transmission resources of a D2D transmission resource pool of the same or different type]: 
	 the third resource pool is used for data transmission by a terminal device of the following type: 
	a terminal device that supports the version of Release-14 [see pg. 3, ¶29 lines 1-16, when the cellular device or UE “200” operates as part of a 3rd Generation Partnership Project (3GPP) ... LTE communication network, an LTE-Advanced communication network, a fifth generation (5G) or later LTE communication network], does not support the version of Release-15 [see pg. 3, ¶29 lines 1-16, when the cellular device or UE “200” operates as part of a 3rd Generation Partnership Project (3GPP) ... LTE communication network, an LTE-Advanced communication network, a fifth generation (5G) or later LTE communication network] and uses a first transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, for determining which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission]; and 
	the fourth resource pool is used for data transmission by a terminal device of the following type: 
	a terminal device that supports the version of Release-15 [see pg. 3, ¶29 lines 1-16, when the cellular device or UE “200” operates as part of a 3rd Generation Partnership Project (3GPP) ... LTE communication network, an LTE-Advanced communication network, a fifth generation (5G) or later LTE communication network] and uses the first transmission mode [see fig. 7: Step “704”, pg. 6, ¶51 lines 1-5, for determining which overlapping discovery resource pool allocation to use and which overlapping discovery resource pool allocation not to use for D2D transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first resource pool, the second [see Khoryaev pg. 3, ¶26 lines 9-14].

Allowable Subject Matter
Claim 20 is/are objected to as being dependent upon a rejected base claim (claim 18), but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims (claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Publication Document: SORRENTINO (US 2016/0302215 A1). See fig. 3: Step(s): “301” – “303”, pgs. 4-5, ¶54 - ¶69.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469